DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1-3, 9 and 14-15 are rejected under 35 U.S.C. 103 as obvious over Park et al. (US 20180232867) in view of Collins et al. (US 20070133852).
Considering claim 1, Park discloses an image processing apparatus (e.g., electronic device 100) comprising: an obtainment unit configured to obtain first image data obtained by capturing an image of an object (e.g., a receiving unit for receiving a first image from a source device, see par. 6); a generation unit configured to generate second image data (e.g., luminance, black/white levels, peak point, or shadow point) representing a second image (e.g., HDR image) by performing conversion to maintain a specific gradation in a color saturation range in a case where a hue or color saturation of a region of interest (e.g., a scene) in a first image represented by the first image data is a converting unit for converting a dynamic range of the first image on the basis of the decoded luminance information, using a mapping function; and a display unit for displaying a second image having the converted dynamic range on a display. The mapping function may be a curve function including a plurality of points determined on the basis of a characteristic of a change in luminance of a display of the source device, and a characteristic of a change in luminance of a scene of the first image. See par. 6. The plurality of points may include a shadow point, which is a black level. The shadow point may be converted from a black level of the first image to a black level of the display. A low gradation black of the first image may be maintained according to a ratio of a luminance of the first image to a luminance of the display. See par. 8. See also pars. 17-20, 93-96 and 100); and a conversion unit configured to perform conversion on the second image according to the characteristic of the display unit (e.g., as illustrated by figs. 5A & 5B, wherein the HDR is converted by reducing the average pixel level (APL) of the SDR image to increase the peak luminance of said HDR image. See pars. 128 and 131. See also fig. 8 and par. 136).

In particular, Collins discloses performing and MRS procedure on image regions having different modalities. A composite image can be generated and displayed to show results from multiple modalities. For example, results of MRS modality can be overlaid onto an image of one of the image modalities and shown together with the image. See pars. 53-54 and 57 and also par. 93. Moreover, Collins further teaches: correlate features identified in a lesion imaged at different times or visits, and the results for each individual set of image data is presented to a user in a side-by-side comparison to assist a physician to assess either the development of the lesion or the effect of the treatment. See par. 110.
Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teaching of Park to include the display of a converted (or modified) first image and a converted (or modified) second image together on a display, in the same conventional manner as taught by Collins; in order to assist a user in assessing and evaluating the two images for abnormalities.
As per claim 2, it is to be noted that since in  Park, when converting the SDR image to the HRD image which maintains the saturation of the SDR image, a mapping function is applied to segment the SDR image into low gradation (or dark color) and 
As per claim 3, Park discloses performing conversion on color of the region of interest by prioritizing the color saturation over the hue. See fig. 8 and par. 136.
As per claim 9, Park discloses performing conversion on color saturation of the region of interest in the first image. See par. 136.
Claims 14 and 15 relate to a method and computer-readable medium, respectively, for processing image data and has substantially the same technical features as those of claim 1. As the limitations of claim1 were found obvious over the combined teachings of Park and Collins, it is readily apparent that the applied prior art performs the underlying elements. As such, the limitations of claims 14 and 15 are, therefore, subject to rejections under the same rationale as claim 1.

4.        Claim 8 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 20180232867) in view of Collins et al. (US 20070133852) and further in view of Blank (US 5469536).

Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teachings of Park Collins to include performing conversion on the hue of the region of interest in the first image, in the same conventional manner as taught by Collins; in order to enable the user to quickly and efficiently modify or enhance the appearance of an image to desired goal. See Blank’s col. 6 lines 23-28.

5.        Claim 10 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 20180232867) in view of Collins et al. (US 20070133852) and further in view of Seko (US 20050280848).
Regarding claim 10, although the combination of Park and Collins discloses performing conversion on the color saturation of the region of interest in the first image,  Park and Collins fail to teach using a look-up table for performing color conversion to maintain a specific gradation corresponding to high saturation color, which is disclosed by Seko. See fig. 4 and par. 87-95 and 145-147 in light of par. 26.
Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teachings of Park and Collins to include performing conversion on the color saturation of the region of interest in the first image, 

6.        Claim 11 is rejected under 35 U.S.C. 103 as obvious over Park et al. (US 20180232867) in view of Collins et al. (US 20070133852) and further in view of Seko (US 20050280848) and further in view of Yoshida et al. (US 20050174586).
Regarding claim 11, although the combination of Park, Seko and Collins discloses using a look-up table for performing color conversion to maintain a specific gradation corresponding to high saturation color, Park, Seko and Collins fail to teach select a look-up table to be used for conversion from a plurality of types of look-up tables according to a user instruction, which is disclosed by Yoshida. See pars. 148-151.
Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teachings of Park, Collins and Seko to include using a look-up table for performing color conversion to maintain a specific gradation corresponding to high saturation color, in the same conventional manner as taught by Yoshida; in order to limit the storage capacity of the system memory. 


Regarding claim 13, although the combination of Park, Seko and Collins discloses using a look-up table for performing color conversion to maintain a specific gradation corresponding to high saturation color, Park, Seko, Yoshida and Collins fail to teach user instruction to specify a hue of the object, which is disclosed by Nakajima. See pars. 31-32 and 46-50.
Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teachings of Park, Collins, Yoshida and Seko to include user instruction to specify a hue of the object, in the same conventional manner as taught by Nakajima; in order to apply a specific color to the object in accordance to the specified hue, so has to prevent missing color while maintaining the gradation characteristics and visibility in color from the high-saturation part to the low-lightness part of the specific color. See Nakajima par. 38.


Allowable Subject Matter
8.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
12/04/2021